             Case 1:21-cv-00002-JRH-BKE Document 33 Filed 03/01/21 Page 1 of 4




                                 IN THE UNITED STATES DISTRICT COURT                                          D
                                FOR THE SOUTHER DISTRICT OF GEORGIA                        U.S. DISTRICT COURT
                                                                                                                  I
                                                                                                AUGUSTA Di
                                             AUGUSTA DIVISION


GEORGE FORSYTH,                                                                            m\ MAR - I P 3: 48
                                                 )
                                                 )
                                                                                         Lili
                           Plaintiff,            )
                                                                                                SO. L>   :•   G\uA.
                                                 )
                                                 )
V.
                                                 )          Civil Action File No.
                                                 )          l:l-cv-00002
                                                )
                                                )
                                                )
ORKIN, LLC; CWH PROPERIES,LLC;                  )
AND BRIAN CLARK;                                )
                                                )
                           Defendants.          )


                                            MOTION TO COMPEL


            Comes the Plaintiff George Forsyth and files this Motion to Compel, requesting the production

of insurance agreements by the Defendant Brian Clark, Chief Fire Marshal of Columbia County,
Georgia.

            In the Rule 26 Disclosure filing submitted to the Plaintiff on 8 February 2021 the Defendant's

legal counsel James Ellington submitted under Rule 26(a)(l)(A)(iv):

                  “This defendant is provided coverage tlirough Columbia County's participation in the
                  Association County Commissioner of Georgia - Interlocal Risk Management Agency
                  (IRMA), which is a risk sharing agreement amount Georgia county governments. IRMA
                  is not considered an insurance company of an insurer under Georgia law."

            The following is the summary from the ACCG website about the IRMA product;


ACCG Insurance Property & LiabiUty

               Policy
  *. AW —

               ivlanage?Tent
      Case 1:21-cv-00002-JRH-BKE Document 33 Filed 03/01/21 Page 2 of 4




           Report a claim.


BESUREl
 BEFORE          HR
[you ACT
             Legol .se^/ice

       I




   t'RiskHub'




           The nature of county government employment create unique exposure to
           property and liability risks.Let ACCG help manage this risk and provide for
           your property and liability needs.
              ACCG Interlocal Risk Management Agency is a pooled risk-sharing program designed
              to fill the needs of county governments and authorities for property and liability
              coverage. The members join together in contributing towards the ACCG -IRMA Fund,
              which is dedicated to providing cost-effective risk financing, greater stability, more
              flexibility, and quality loss control services. The Fund is owned by its members and is
              managed by a seven-member Board of Trustees who are representatives from
              participating counties.
              Since its inception in 1987 at the request of Georgia county governments, Georgia law
              allowed county governments to pool their resources by forming a non-profit insurance
              fund as an efficient method of financing insurable risks, which ultimately reduces
              insurance costs for the members. The Georgia legislature has authorized the ACCG -
              IRMA to allow county authorities, regional development centers, libraries, and other
              similar government entities to participate in the fund. The ACCG -IRMA operates
              under the authority of the Official Code of Georgia Annotated, et seq. 36-85-20, and is
              regulated by the Office of the Commissioner of Insurance for the State of Georgia. The
              ACCG -IRMA is sponsored and administered by the Association County
              Commissioners of Georgia(ACCG).
              The ACCG -IRMA estimates the anticipated losses for its members. The insurance
              premiums, which are allocated for the anticipated losses, are deposited and invested until
              such time that they are needed to pay claims. The funds not used to pay claims and
              operating expenses, and the investment income earned on the premium belong to the
              membership. Dividends are possible because of favorable results in the investment of
              premium dollars, and the successful management efforts on the part of the counties and
              authorities in reducing exposure by promoting safety and implementing loss control
             techniques.
         Case 1:21-cv-00002-JRH-BKE Document 33 Filed 03/01/21 Page 3 of 4



              The fund began with an initial membership of 14 counties. Today, ACCG provides
              property and liability coverage to approximately three-fourths of Georgia’s counties,
              more than all other insurers combined. ACCG -IRMA has returned over $38 million in
              dividends to its members.


       This information proves that ACCG-IRMA, along with the additional coverage provided by

County Reinsurance Limited (which is an insurance company), are insurance businesses; which is

what Rule 26 (a)(l)(a)(iv) Disclosure requires.


              Respectfully submitted this L' day of March 2021.


              George Forsyth
              Pro Se Plaintiff
              3941 Parwood Road
              Blythe, Georgia 30805
              nforsvth2@.comcast.net
              Cell 404 909 3993




                                   CERTIFICATE OF SERVICE


       I certify that I have delivered a copy of this Motion via email and US Mail to Kyle Waddell,

counsel for Orkin, LLC and CWH Properties, LLC and to James Ellington, counsel for Brian Clark this

U‘ day of March 2021




              George Forsyth
              Pro Se Plaintiff
              3941 Parwood Road
              Blythe, Georgia 30805
              nforsvth2@.comcast.net
              Cell 404 909 3993
        Case 1:21-cv-00002-JRH-BKE Document 33 Filed 03/01/21 Page 4 of 4




                                IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF GEORGIA
                                          AUGUSTA DIVISION
   GEORGE FORSYTH,                                    )
                                                      )
                Plaintiff,
                                                      )
                                                      )
  V                                                   )
                                                     )        Civil Action File No.
                                                     )        l:21-CV-2
                                                     )
                                                     )
  ORKIN,LLC,CWH PROPERTIES,LLC                       )
  and BRIAN CLARK,                                   )
                                                     )
               Defendants
                                                     )
                                                     )



                                   CERTIFICATE OF SERVICE

        Mr Ellington, please provide to me before 12 PM on 3/1/2021 the insurance agreements for
 ACCG,IRMA,County Reinsurance Limited, Safety National. This information is required per Rule
26(a)(1)(A)(iv) disclosure
                             requirements. This is my third and final request before filing a Motion to
Compel with the Court in the above Civil Action
              Respectfully submitted this 28'
                                                day ofFebruary 2021. I certify that I delivered a copy
ofthis docnmem to James Ellington,counsel for Brian Clark this 28* day ofFebruary 2021 via email
jellington@,hullharrpn mm
                                         /

             George Forsym
             Pro Se Plaintiff
             3941 Parwood Road
             Blythe, Georgia 30805
             nforsvth2@comca.st.net
             Cell 404 909 3993
